Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-13 in the reply filed on 12/15/2020 is acknowledged.  The traversal is on the ground(s) that Claim 12 depends on Claim 1 and additional search would not be burdensome for the Examiner to examine Claim 12 along with Claims 1-12.  This is not found persuasive because the corresponding technical feature found in Claims 1 and 12 do not make a contribution over the prior art in view of Iwasaka (JP-2013103367-A; already of record). Additionally, there would be a search burden since the method claim would require the material worked upon to be searched, thus there is a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The examiner would like to thank the applicant for amending the drawings.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are outlined below: 
For the purpose of examination, the limitation “a storage part configured to hold a raw material” in Claim 1 Ln. 2 will be read as "an enclosed space" as is supported by the specification (storage part 120, Fig. 3). Likewise, the “storage part” in Claim 1 Ln. 2,  Claim 1 Ln. 3, Claim 1 Ln. 7, and Claim 11 Ln. 1-2 will be read as “ an enclosed space” as is supported by the specification (storage part 120, Fig. 3).
For the purpose of examination, the limitation “a pressure part configured to move" in Claim 1 Ln. 4 will be read as “a piston and a driving portion for moving the piston” as is supported by the specification (Page(s) 4 Paragraph(s) 31 and Fig. 3). 
For the purpose of examination, the limitation “the heating part is configured to apply heat" in Claim 3 Ln. 1-2 will be read as "one or more heaters" as is supported by the specification (Page(s) 5 Paragraph(s) 35 and Fig. 3). Likewise, the “heating part” in Claim 1 Ln. 15, Claim 2 Ln. 1, Claim 3 Ln. 1, Claim 4 Ln. 1-2, Claim 5 Ln. 1, Claim 13 Ln. 1, and “heating zone” 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C § 103 as being unpatentable over FUKUMURA (US-20060099289-A1), hereinafter referred to as FUKUMURA, as evidenced by RIPPLE (US-20130154142-A1), hereinafter referred to as RIPPLE.
Regarding Claim 1, FUKUMURA teaches an extrusion die comprising:
a storage part configured to hold a raw material (see there is an extruder screw upstream of the discharge portion 9, Paragraph(s) 0111-0112),
the storage part defining a first width in a lateral direction perpendicular to a flow direction of the raw material (see there is an extruder screw upstream of the discharge portion 9, Paragraph(s) 0111-0112. The examiner considers that extruder screws typically have an orientation where they are in a tube. Please see Figure(s) 1 of Ripple (US-20130154142-A1));
a pressure part configured to move the raw material through the storage part in the flow direction at a predetermined pressure (see there is an extruder screw upstream of the discharge portion 9, Paragraph(s) 0111-0112);
a first die defining a second width in the lateral direction that is less than the first width (see the portion of inlet 2 that has a different width than the discharge portion 9, Figure(s) 1/2 and Paragraph(s) 0035)
such that a flow width of the raw material passing through the storage part becomes narrower as the raw material passes into the first die (Figure(s) 2);
a second die in fluid communication with the first die (see the portion of discharge portion 9 that is after channel land 4, Figure(s) 2),
the second die defining a width in the lateral direction that increases from the second width to a third width that is greater than the second width (see where the discharge portion 9 increases from a thin width to a thicker width at the outlet, Figure(s) 2),
such that the flow width of the raw material passing through the first die becomes wider and a flow thickness in a depth direction perpendicular to the lateral direction and the flow direction becomes smaller as the raw material passes through the second die (see where the discharge portion 9 increases from a thin width to a thicker width at the outlet, Figure(s) 2); and
a heating part configured to heat the raw material passing through the second die (see where the rotatable bodies 6a and 6b have a heating jacket 11a and 11b inside, Figure(s) 1/2 and Paragraph(s) 0036),
an entirety of the heating part being located closer to an outlet side of the second die than an inlet side (see where the rotatable bodies 6a and 6b have a heating jacket 11a and 11b inside, Figure(s) 1/2 and Paragraph(s) 0036; and see where the rotatable bodies 6a and 6b are across the outlet of discharge portion 9, Figure(s) 1/2). 
The examiner notes that a “first die” and a “second die” is not explicitly taught by Fukumura. However, it would be obvious to make these separable as they are in fluid communication with each other. See MPEP 2144.04 V. C. titled “Making Separable”. 
Regarding Claim 3, FUKUMURA
wherein the heating part is configured to apply heat across the entire flow width of the raw material (see where the rotatable bodies 6a and 6b have a heating jacket 11a and 11b inside, Figure(s) 1/2 and Paragraph(s) 0036; and see where the rotatable bodies 6a and 6b are across the outlet of discharge portion 9, Figure(s) 1/2).
Regarding Claim 4, FUKUMURA teaches the extrusion die,
wherein the heating part is configured to apply heat across a distance of 10 mm or more along the flow direction of the raw material (see where the rotatable bodies 6a and 6b are 10mm or more, preferably 30 mm or more, Paragraph(s) 0039 and Figure(s) 1/2). 
Regarding Claim 5, FUKUMURA teaches the extrusion die,
wherein the heating part is configured to raise a temperature of the raw material by 5 to 20°C relative to a room temperature (see where the rotatable bodies 6a and 6b are capable of being controlled, Paragraph(s) 0044). 
Regarding Claim 6, FUKUMURA teaches the extrusion die,
wherein a start portion and an end portion of a heating zone of the heating part each define a curved line shape (see where the rotatable bodies 6a and 6b are circular, Figure(s) 1/2). 
Regarding Claim 7, FUKUMURA teaches the extrusion die,
wherein both the start portion and the end portion have a fan arc shape (see where the rotatable bodies 6a and 6b are circular, Figure(s) 1/2). 
Regarding Claim 8, FUKUMURA teaches the extrusion die,
wherein the fan arc shape of the end portion defines a first arc length that is greater than a second arc length of the fan arc shape of the start portion (The examiner considers that this limitation is met because the contact of the rotatable bodies 6a and 6b increase in contact with the flow path as the discharge portion 9 increases in width, Figure(s) 1/2). 
Regarding Claim 9, FUKUMURA teaches the extrusion die,
wherein an inlet of the second die has the second width in the lateral direction and an outlet of the second die has the third width in the lateral direction (see where the width increases as the discharge portion 9 progresses downstream, Figure(s) 1/2),
such that the flow width of the raw material in the lateral direction is linearly increased along the flow direction of the raw material within the second die (see where the width increases as the discharge portion 9 progresses downstream, Figure(s) 1/2).
Regarding Claim 10, FUKUMURA teaches the extrusion die,
wherein the raw material is a polymer paste containing a powder resin and a lubricant (The examiner considers the limitation “the raw material is a polymer paste containing a powder resin and a lubricant” to be immaterial to patentability. See MPEP 2115. However, see where this die is capable of discharging a molten resin, abstract). 
Regarding Claim 11, FUKUMURA teaches the extrusion die,
wherein the storage part and the first die are configured to be operated at a room temperature (The examiner considers this apparatus is capable of being operated at room temperature, Paragraph(s) 0044). 
Regarding Claim 13, FUKUMURA teaches the extrusion die,
wherein the heating part is configured to apply heat across a distance of 10 mm or more along the flow direction of the raw material (see where the rotatable bodies 6a and 6b are 10mm or more, preferably 30 mm or more, Paragraph(s) 0039 and Figure(s) 1/2). 

Allowable Subject Matter
Claim 14 is allowed.

Regarding Claim 14, FUKUMURA teaches the extrusion die; however, FUKUMURA does not teach the orientation where the heating zone has a fan arc shape transverse to the flow direction of the raw material and where it is nearer the outlet of the die (as outlined below):
wherein a start portion and an end portion of a heating zone of the heating part each define a curved line shape transverse to the flow direction of the raw material,
both the start portion and the end portion have a fan arc shape, and
the fan arc shape of the end portion defines a first arc length that is greater than a second arc length of the fan arc shape of the start portion. 
Response to Arguments
The examiner would like to thank the applicant for their consideration in reply; however, applicant’s arguments with respect to claim(s) 05/12/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AUSEN (US-20070154683) teaches the second die (see where there is a flow in 2, Fig. 1) and respective widths (Fig. 1a).
UEDA (US-20090261500-A1) teaches the heater and die maintained at room temperature and at 25 ᵒC to 40 ᵒC (see where the temperature is maintained at 20 ᵒC and between 25 ᵒC and 40 ᵒC, Paragraph(s) 0032-0033).
YOSHIDA (JP-2010253755-A) teaches the piston (pressing rod 13, Fig. 1 and Paragraph(s) 0048), the lubricant and resin (Paragraph(s) 0006), first die (internal space 4 of female mold 1, 
SUKIGARA (US-4824898-A) teaches the fan arc shaped heating element (see where the hot/cold die plates 11 are curved in a circular arc form, Column 15 Ln. 40-46), for the purpose of “making shaped articles that are curved”( Column 15 Ln. 40-46).
IWASAKA (JP-2013103367-A; already of record) teaches:
An extrusion die (extrusion molding apparatus 1, Fig. 2 and Paragraph(s) 0014-0015) comprising: 
A storage part configured to hold a raw material (see the triangle portion of extruder 11 that is connected to resin outlet 111, Fig. 2 and Paragraph(s) 0031), the storage part defining a first width in a lateral direction perpendicular to a flow direction of the raw material (see where the triangle portion of extruder 11 that is connected to resin outlet 111 varies in width perpendicular to a flow direction of the raw material, Fig. 2), a pressure part configured to move the raw material through the storage part in the flow direction at a predetermined pressure (extruder 11, Fig. 1/2 and Paragraph(s) 0031), a first die (resin outlet 111, Fig. 2 and Paragraph(s) 0031) defining a second width in the lateral direction that is less than the first width (see where the resin outlet 111 has a smaller width than the triangle portion of extruder 11 that is connected to resin outlet 111, Fig. 2 and Paragraph(s) 0031), such that a flow width of the raw material passing through the storage part becomes narrower as the raw material passes into the first die (see where the resin outlet 111 becomes narrower near the tip of the triangle portion of extruder 11 that is connected to resin outlet 111, Fig. 2), a second die in fluid communication with the first die (see where die adapter 2 is connected to resin outlet 111, Fig. 2 and Paragraph(s) 0014-0015), the second die (die adapter 2, Fig. 2) defining a . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743